UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-4349


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

BALDOMERO PENA CARDONA, a/k/a Camacho,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. William L. Osteen,
Jr., District Judge. (1:10-cr-00072-WO-2)


Submitted:   February 9, 2012             Decided:   February 13, 2012


Before WILKINSON, AGEE, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Louis C. Allen, Federal Public Defender, Eric D. Placke,
Assistant Federal Public Defender, Greensboro, North Carolina,
for Appellant.    Sandra Jane Hairston, Assistant United States
Attorney, Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Baldomero Pena Cardona pled guilty to distribution of

a mixture or substance containing methamphetamine.                   The district

court sentenced him to 120 months’ imprisonment — the statutory

mandatory minimum sentence.           Cardona’s attorney filed a brief in

accordance      with   Anders    v.   California,     386     U.S.   738   (1967),

certifying that there are no meritorious issues for appeal, but

questioning       whether     the     sentence     imposed     was    reasonable.

Although notified of his right to file a supplemental pro se

brief, Cardona has not done so.               Finding no reversible error, we

affirm.

               We have reviewed the transcript of the plea colloquy

and find that the district court fully complied with Fed. R.

Crim. P. 11, and that Cardona’s plea was knowing and voluntarily

entered.       We therefore affirm his conviction.

               We review a sentence imposed by a district court for

reasonableness,        applying       a   deferential        abuse-of-discretion

standard.       Gall v. United States, 552 U.S. 38, 46, 51 (2007).

Such review requires consideration of both the procedural and

substantive reasonableness of a sentence.               Id. at 41; see United

States v. Carter, 564 F.3d 325, 328 (4th Cir. 2009).

               The district court followed the necessary procedural

steps     in     sentencing      Cardona,       appropriately        treated   the

sentencing       Guidelines     as    advisory,    properly     calculated     and

                                          2
considered      the    applicable       Guidelines   range,      and   weighed   the

relevant 18 U.S.C. § 3553(a) (2006) factors.                         We examine the

substantive reasonableness of a sentence under the totality of

the circumstances.         United States v. Pauley, 511 F.3d 468, 473

(4th   Cir.     2007).         This   court    accords    a    sentence    within   a

properly calculated Guidelines range an appellate presumption of

reasonableness.        United States v. Mendoza-Mendoza, 597 F.3d 212,

216 (4th Cir. 2010).             Such a presumption is rebutted only by

showing “that the sentence is unreasonable when measured against

the [§ 3553(a)] factors.”               United States v. Montes-Pineda, 445

F.3d    375,    379     (4th     Cir.    2006)    (internal       quotation    marks

omitted).       We conclude that the district court’s consideration

of    the   §   3553(a)    factors       and    imposition      of   the   120-month

mandatory minimum sentence was reasonable and not an abuse of

discretion.      See Gall, 552 U.S. at 41; United States v. Allen,

491    F.3d     178,     193     (4th    Cir.     2007)       (applying    appellate

presumption of reasonableness to within-Guidelines sentence).

              In accordance with Anders, we have reviewed the entire

record in this case and have found no meritorious issues for

appeal.       Accordingly, we affirm the district court’s judgment.

This court requires that counsel inform Cardona, in writing, of

the right to petition the Supreme Court of the United States for

further review.          If Cardona requests that a petition be filed,

but counsel believes that such a petition would be frivolous,

                                           3
then counsel may move in this court for leave to withdraw from

representation.      Counsel’s motion must state that a copy thereof

was served on Cardona.       We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before    the   court   and   argument   would   not   aid   the

decisional process.



                                                                   AFFIRMED




                                     4